Title: From John Adams to James Monroe, 21 December 1814
From: Adams, John
To: Monroe, James



Respected Sir
Quincy Decr 21. 1814

As you have many Years to live, and are likely to have Buissness enough to do with your Countrymen as long as you live: I Shall claim a merit rather than make an Apology for introducing to you George Ticknor Esqr a Schollar, a Lawyer and a Gentlemen very greatly esteemed in this northern Region. Knowing the imensity of your Burthens at this time I have no wish to increase them: but knowing also your kindness to Our Buckminster, I though you would not regret to See Another not unlike him. He is on a Pilgrimage to Montecello, and why Should not Letters and Science go on Pilgrimages as well as Superstition. More good would come of them.
Inclosed is a Letter from Richard Cranch Norton, which I Submit to your consideration. My Feelings are too much interested. I have before recommended two of his Brothers. One is an Officer in Izzards Army, the other is a Prisoner in England. Chief Justice Cranch can give Testimony to his origin Education Talents and Character, which I know to be good; though the Prisoner in England has not answered my Expectations.
I am Sir with Esteem and respect / Your most obedient Servant

John Adams